Citation Nr: 1819643	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to a powered mobility device, such as a powered wheelchair or scooter.

[The issue of the Veteran's entitlement to service connection for erectile dysfunction is addressed in a separate decision under docket number 15-17 504.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Phoenix, Arizona.  In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in February 2014, at which time it was remanded for further development.  At present, there is no case or controversy regarding this claim; thus, a discussion of VA's compliance with the remand directives is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Correspondence and a medical record that were associated with the claims file in October 2017 show that VA granted the Veteran's claim of entitlement to a powered mobility device in April 2015.



CONCLUSION OF LAW

The claim of entitlement to a powered mobility device is dismissed in light of the absence of a case or controversy.  38 U.S.C. § 7105 (2012); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The benefit sought on appeal has already been allowed, and thus, there is no case or controversy for the Board to adjudicate.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


ORDER

The issue of entitlement to a powered mobility device is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


